Citation Nr: 0007082	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with nerve damage to left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  He had active duty for training from October 
28 to November 13, 1990, and inactive duty training from 
November 13 to November 16, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the veteran's claim 
for service connection.


FINDINGS OF FACT

1.  The appellant had a pre-existing back and leg disorder 
when he went on active duty for training in October 1990.

2.  The appellant has not shown by a preponderance of the 
evidence that his back and leg disorder permanently worsened 
during active duty for training.

3.  The appellant is not a veteran for VA benefits purposes 
during the period of time in which he was on active duty for 
training in October-November 1990.


CONCLUSION OF LAW

The appellant's back and leg disorder was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
will be referred to as a "veteran" throughout this opinion 
due to the fact that he served on active duty from January 
1971 to December 1972.  However, the use of the term 
"veteran" does not imply that veteran status has been 
achieved for the period during which he served on either 
inactive duty training or active duty for training.  Further 
discussion of these principles follows in the "Legal 
Analysis" portion of this opinion.


Factual Background

The veteran contends that he began working as a nursing 
assistant at the VA Medical Center (VAMC) in Johnson City, 
Tennessee in 1979, and that due to various employment 
activities he suffered from pulled muscles and back strain on 
several occasions.  According to a statement from the 
veteran, in 1985 he awoke with pain in his legs and went to a 
private hospital, Johnson City Medical Center, where he was 
examined.  X-rays showed no abnormalities.  Shortly 
thereafter, he began to see a chiropractor, Dr. Lonnie 
Jackson, on a regular basis, who performed adjustments that 
alleviated the pain.  Some time thereafter, in approximately 
1989, he fell while hanging tobacco in a tobacco barn and the 
pain resumed.  He returned to the chiropractor and obtained 
relief.  He then reported for active duty for training at the 
end of October 1990.  He was told to state on a written form 
whether he had any limitations on physical activity.  He 
verbally informed the medical personnel that he had pulled 
muscles in his back, and was told to put this on the form.  
He received no further instruction from medical personnel, 
and was sent on a duty of "rapid runway repair", which 
involved lifting, pulling and bending.  After five days, his 
back pain had increased and he sought treatment.  He was not 
seen by a physician at that time.  He then went to three days 
of training at the firing range.  By the end of this training 
he could barely move, and he again sought medical treatment.  
This time, he was seen by a physician who ordered tests, 
including x-rays.  The next day he continued training, but 
was having greater pain.  The following day he was again 
examined by a physician who told him that he did have 
something wrong with his back and legs, and removed him from 
duty.  He was advised to have a CT scan or MRI when he got 
home.  By the time he got home, after a lengthy drive, he was 
in extreme pain.  A short time later the veteran went to the 
VAMC where he had a CT scan performed.  The veteran maintains 
that the activity on active duty for training significantly 
worsened his condition, and that he previously did not have a 
ruptured disc or damage in his legs.

Relevant medical records in the claims file begin with March 
1985 records from Johnson City Medical Center Hospital.  The 
veteran complained that 8 days prior he had turned in bed and 
had a sudden onset of low back pain, which radiated down his 
left leg, with numbness in the foot.  The impression on 
physical examination was of a herniated nucleus pulposus, and 
Motrin was recommended.  The veteran was then sent for an x-
ray, which showed a normal lumbosacral spine.

The next chronological records in the claims file are the 
records of Lonnie L. Jackson, D.C., showing treatment 
beginning in March 1985.  The veteran was at that time 
complaining of pain in his left leg from his hip to his foot.  
Dr. Jackson performed chiropractic procedures on the veteran 
through 1985 and 1986.  It then appears that there was a 
hiatus in the treatment until February 1989.  He was treated 
throughout 1989 and 1990 up until the point at which he 
reported for active duty for training in late October 1990.

Service records for the relevant time period show that the 
veteran had a medical examination for active duty on 
September 22, 1990.  The musculoskeletal system was noted to 
be normal.  The veteran reported no history of back pain or 
swollen or painful joints.  The veteran described his overall 
health as "good".  On a form dated October 21, 1990, the 
veteran certified that there had been no adverse change in 
his physical condition since his last examination.

A November 7, 1990 service medical record is the earliest 
documentation of treatment during the relevant time period.  
The veteran reported pain in the posterior aspect of his left 
hip, radiating down to his mid thigh.  The pain was made 
worse by lifting.  The veteran reported a history of an 
injury in September 1989 while hanging tobacco when he fell 
and felt a pulling sensation in this same area.  He had been 
told that he might have a herniated disc, but had declined 
further medical treatment, opting for chiropractic treatment 
instead.  (This history appears to be somewhat incorrect, as 
the veteran was actually informed of the possibility of a 
herniated disc in 1985, when he was treated at Johnson City 
Medical Center.)  On physical examination, there was no 
deformity or point tenderness detected, and the veteran had 
full range of motion.  The assessment was herniated nucleus 
pulposus with secondary radiculopathy, apparently based on 
history provided by the veteran.  It was explained to the 
veteran that there was not sufficient resources to engage in 
physical therapy and that he should return if there was an 
increase in symptoms.  

On November 13, 1990, the veteran sought further treatment.  
He complained of back pain with initial onset five years 
prior.  He stated that at that time an orthopedist at the 
emergency room told him he had a ruptured disc.  He then saw 
a chiropractor and was given sciatic nerve care for "tilted 
hip".  He had felt fine for four years, but recently with 
minor injuries he had flare-ups.  After physical examination 
which was positive for "guarded squat" but negative for all 
other tests, the assessment was possible left sciatica and 
possible left peripheral neuropathy.  The veteran was put on 
a limited duty profile for the remainder of his active duty 
for training, to include no marching or lifting as a 
precaution, and told to report the results of any further 
tests that he underwent in the future.

After the completion of the active duty for training period, 
the veteran was evaluated for physical qualification for 
mobilization.  A December 1, 1990 entry shows that the 
veteran gave a history of injuring himself playing softball 
five years prior and stated that he was bedridden for two 
weeks.  He also described the incident in September 1989, and 
stated that he was told he had a disc problem and surgery was 
recommended.  (Again, this is inconsistent with the report 
that this advice was given in 1985).  His present symptoms 
began shortly before active duty for training.  He complained 
of pain in the lumbosacral area with radiation through the 
buttock into the posterior thigh to the knee.  He also had 
numbness down the thigh to the lateral foot.  On examination, 
the veteran walked with an exaggerated flex-kneed limp.  He 
was able to dress and undress, including boots and socks, 
without assistance.  There was mild tenderness of the left 
lumbosacral junction and mild spasm.  There was sensory 
asymmetry and questionable weakness of the foot extensor.  
The assessment was that the examination was equivocal but the 
herniated nucleus pulposus was "a major differential".  He 
was determined to be not physically qualified for 
mobilization.  Follow-up treatment and evaluation was 
recommended.

On December 3, 1990, a CT scan of the lumbar spine was 
performed.  Findings included facet joint degenerative 
change, with some narrowing of intervertebral foramina.  The 
spinal canal was noted to be small.  There was some disc 
space bulging at the L4-5 and L5-S1 interspaces, which may 
have reflected inadequate gantry tilt and projection 
artifact.  The examination was otherwise unremarkable.  

The claims file also contains the December 6, 1990 statement 
of the Chief of Orthopedic Surgery at the Johnson City VAMC.  
The statement says, "Samuel Lyons has neurological evidence 
of L5-S1 ruptured disc.  On CT scan the radiologist reports 
an area of stenosis between L3 and S1.  We feel this man is 
unable to go on active duty at this time.  He should have 
further investigation by a neurosurgeon and this will be 
requested."

The claims file reflects that the veteran continued to obtain 
treatment from the chiropractor, Dr. Jackson throughout the 
1990's.  In addition to treatment for "low back syndrome", 
as the veteran's complaints are characterized in an April 
1998 letter from J. Brion Jones, D.C., of the offices of Dr. 
Jackson, the veteran was also treated for complaints of pain 
in the cervical and thoracic spine and left ulnar nerve 
neuropathy.  It does not appear that Drs. Jones and and 
Jackson have performed any diagnostic tests to confirm the 
pathology of the veteran's low back, although they did refer 
the veteran for an MRI of the cervical spine.  In a September 
1998 letter, Dr. Jones stated that the veteran has been a 
patient of the clinic since 1990 (although clearly the 
veteran has been a patient since 1985), being treated for 
various musculoskeletal conditions.  According to Dr. Jones, 
the veteran also suffers recurrent symptoms due to a disc 
injury, which has been aggravated on numerous occasions due 
to the veteran's job duties.

The veteran also has been treated at the employee health 
clinic of the VAMC where he worked for many years.  The 
veteran has apparently had numerous injuries and strains 
while engaged in his nursing assistant duties.  A June 1993 
x-ray of the lumbosacral spine showed no evidence of 
fracture, and possible minimal narrowing of the 
intervertebral space at L5-S1.  An April 1995 x-ray showed 
lumbarization of the 1st sacral segment, but considering 
this, the intervertebral joint spaces in the lumbar area and 
at the lumbosacral junction were normal.  The bones of the 
lumbosacral spine were well ossified and there was no 
evidence of degenerative changes or fractures.

A VA compensation and pension examination was performed in 
August 1996.  The veteran reported experiencing low back pain 
and left lower extremity pain as a result of vigorous 
physical training on active duty for training in 1990.  He 
stated that he was then diagnosed by CT scan at the VA 
hospital with lumbar disc disease.  He declined surgery and 
sought chiropractic treatment instead.  He also had been 
experiencing pain down his right lower extremity to a lesser 
extent than on the left.  He had had repeated falls due to 
giving way of the lower extremities.  Physical examination 
was performed and x-rays were taken.  Diagnosis was 
degenerative lumbosacral disc disease and probable sciatic 
nerve involvement of the left lower extremity.  The examiner 
stated it was his opinion that the patient had sciatica of 
the left lower extremity related to degenerative lumbosacral 
disc disease.  From history reported by the veteran, this 
appeared to have originated while the veteran was on "active 
duty" in 1990.

In order to help determine whether there is medical evidence 
of record reflecting a permanent worsening of the veteran's 
low back pathology during the period of October 28 to 
November 16, 1990, the Board solicited a medical opinion from 
a VA medical expert.  Further clarification was later 
requested and a clarification memorandum, dated in December 
1999, was received.  

The September 1999 opinion stated:  "In summary, this patient 
had problems with suspected herniated lumbar disc in the 
1980s and his symptoms only gradually got worse as he tried 
to function.  The history as presented in the medical records 
that I reviewed, would make this observer feel that the 
increased symptomatology post 1990 shows that he did have a 
permanent worsening of his previous existing low back 
pathology."  It also stated that the attempt to determine 
this radiographically is invalid.  This is a reference to the 
fact that the December 1990 CT scan reflected "inadequate 
gantry tilt" and "projection artifact", indicating that 
the scan did not provide a clear image.  

The Board then referred the case back to the medical expert 
because it (the Board) had posed the questions incorrectly 
the first time.  The Board pointed out that the veteran never 
argued that he suffered a substantial injury or significant 
impact trauma during ACDUTRA;  rather, he argued that his 
rigorous physical training during the first few days 
precipitated his symptomatology.  Also, the Board pointed out 
that the veteran had the burden of establishing his claim by 
a preponderance of the evidence, and therefore the question 
to be answered was rephrased.  While the Board did not 
mention it specifically to the medical expert, his September 
1999 response was unclear as to just when the increase in 
pathology or symptomatology had begun.  

In the December 1999 opinion, the orthopedic expert states 
that no injury took place during the active duty for training 
in November 1990, but there was a subjective increase of 
symptoms;  that it would not be unusual for someone with pre-
existing disease to have increased back symptoms while 
carrying out the rigors of training;  that the increase in 
symptoms does not mean there was a worsening  of the 
underlying already preexisting discogenic disease;  that 
temporary aggravation would normally be expected;  and that 
"it appears that during the short tour of duty there was a 
temporary aggravation of the pre-existing problem and there 
was no true pathological worsening of the underlying disc 
disease in a short time frame."

The veteran testified at a Travel Board hearing at the RO in 
November 1993.  He described the activities of active duty 
for training in 1990 and the resultant pain he experienced.  
He further testified regarding his current symptoms and the 
limitation on his daily activities.  He stated that he had 
been told he should have surgery on his legs and back.  He 
also described the history of his back pain prior to 1990.  
The veteran maintained that he was not hurt prior to active 
duty and was in excellent physical condition.


Legal Analysis

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he or she is a 
"veteran," or that the person upon whose military service 
the claim is predicated has "veteran status," the laws 
administered by the Secretary and the resources of the VA are 
not applicable or available.  See Laruan, 11 Vet. App. At 84-
86 (1998).  Veteran status must be shown for each period of 
service upon which the claim of entitlement to service 
connection is based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1998; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  Active duty for 
training includes periods of full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22).  Inactive duty includes other than 
full-time duty performed by the Reserves.  38 U.S.C.A. 
§ 101(23).

Once a claimant has carried his or her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the case of aggravation, the pre-
existing disease or injury will be considered to have been 
aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The "presumption of aggravation" which 
provides that an increase in disability during service will 
be presumed to constitute aggravation, does not apply to a 
claimant who had only active duty for training and is not 
otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Rather, the claimant must show aggravation by a 
preponderance of the evidence.  The United States Court of 
Veterans Appeals (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Thus, in order to achieve veteran status, and be eligible for 
service connection for the claimed back injury, the veteran 
must establish by a preponderance of the evidence that the 
condition was either first incurred or was aggravated during 
a period of active duty for training.  As the veteran does 
not have veteran status for the period at issue, he is not 
entitled to the presumption of soundness.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The Board has carefully considered all of the evidence of 
record and has concluded that the veteran had a pre-existing 
back and left leg disorder prior to his active duty for 
training in October-November 1990.  There is ample evidence 
that the veteran was treated for repeated muscle strains by 
Dr. Jackson during 1985-1986 and 1989, and that the veteran 
also experienced acute exacerbations on multiple occasions, 
including the March 1985 episode, when he was treated at 
Johnson City Medical Center after twisting in bed, and the 
1989 episode when he fell in a tobacco barn.  There was also 
mention of a softball injury to the back at some point in the 
period between 1985 and 1990.  In fact, the veteran has 
stated that he informed medical personnel when he went on 
active duty for training that he had a history of back 
problems, although this is not documented on the September 
1990 report of medical history wherein the veteran reported 
no history of back pain.  The Board concludes that, despite 
the lack of written documentation in the service medical 
records, the veteran had a chronic low back disorder, with 
radiation to the left lower extremity, at the time he went on 
active duty for training.

As the veteran had a pre-existing condition at the time the 
training period began, he must establish by a preponderance 
of the evidence that the condition underwent a permanent 
worsening of the underlying pathology as a result of the 
several days of training activity he performed in early 
November.  The Board finds there is no probative medical 
evidence to this effect.  Rather, it appears that the 
veteran's condition temporarily worsened due to the strenuous 
activity, but later returned to its baseline level of 
symptomatology shortly after the period of active duty for 
training ended.  It appears that the veteran's chronic low 
back disorder has worsened over the years, according to the 
statements of the veteran's treating chiropractor; however, 
this worsening has been a gradual process due to the fact 
that the veteran has degenerative disk disease and has 
incurred numerous muscle strains during the course of his 
employment and other activities throughout the 1990s.  The 
veteran argues that evidence shows he incurred a herniated 
disc while on active duty.  The Board finds that the evidence 
does not support this conclusion.  There is no radiographic 
evidence from the period between 1985 and 1990, and it is a 
matter of record that the veteran had at least one back 
injury in that time period, during which he could have 
incurred a herniated disc.  Moreover, the 1990 CT scan did 
not definitively determine that the veteran even has a 
herniated disc.  As noted by the VA orthopedic expert, that 
CT scan cannot be considered valid radiographic evidence as 
it was contaminated by projection artifact and inadequate 
gantry tilt.  The Board notes that x-rays taken at the VAMC 
in 1993 and 1995 did not reflect a herniated disc.  The 
statement of the August 1996 VA examiner is not probative 
evidence that the condition is related to active duty for 
training because that conclusion is entirely based on history 
reported by the veteran.  A bare transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

In summary, it is not clear that the veteran had a herniated 
disc at the relevant time in 1990 , and even if he did, there 
is no dispositive evidence showing that such condition was 
incurred during the October-November 1990 active duty for 
training.  As earlier stated, the veteran is not afforded the 
presumption of soundness for the time period at issue, and he 
has the burden of showing incurrence or aggravation during 
that time period.  Because the veteran had a chronic low back 
disorder with left leg radiation, which appears to have 
undergone only a temporary flare-up during active duty for 
training, he is not entitled to service connection for a low 
back and left leg disorder.


ORDER

Service connection for residuals of a back injury with nerve 
damage to left leg is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

